Citation Nr: 1130434	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-26 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for limitation of motion due to degenerative joint disease of the right knee.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for limitation of motion due to degenerative joint disease of the left knee.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from September 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, assigning initial disability evaluations of 10 percent for the Veteran's service-connected left and right knee disabilities.  These claims were previously remanded by the Board in December 2009.  

The Veteran additionally alleges that he cannot work as a result of his knee disabilities.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Absent representation by a private attorney, remands to the RO are via the Appeals Management Center (AMC) in Washington, DC.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

In April 2011, the RO established service connection for instability of both knees, and in a May 2011 written brief presentation, the Veteran's representative argued, essentially, that earlier effective dates and increased ratings are warranted for these disabilities.  The Board construes this as a notice of disagreement with this RO decision, and this is addressed in the REMAND portion of this decision.  In addition, the issue of entitlement to TDIU benefits is addressed in the REMAND portion below.  


FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease is manifested by flexion to 120 degrees due to pain and extension to no less than 10 degrees.  

2.  The Veteran's left knee degenerative joint disease is manifested by flexion to 130 degrees and full extension to 0 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial disability evaluation in excess of 10 percent for limitation of motion of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5010, 5260-61 (2010).  

2.  The criteria for establishing entitlement to an initial disability evaluation in excess of 10 percent for limitation of motion of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5010, 5260-61 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in October 2005 and April 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private medical records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its December 2009 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the Veteran attended that examination in April 2010.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Relevant Facts

The Veteran contends that he is entitled to increased disability evaluations for his bilateral knee disabilities.  For historical purposes, the Veteran filed a claim of entitlement to service connection for bilateral knee disabilities in June 2005.  In an October 2005 rating decision, the RO assigned disability evaluations of 10 percent for degenerative joint disease of the right and left knees under Diagnostic Codes 5010-5260, effective as of June 3, 2005.  VA received a timely notice of disagreement to the assigned ratings in November 2005, and in December 2005, the RO continued the 10 percent disability evaluations.  The Veteran appealed this decision to the Board in July 2006, and following a December 2009 Board remand, the RO assigned separate disability evaluations of 10 percent for instability of the right and left knees under Diagnostic Code 5257, effective as of April 9, 2010 (claims for earlier effective dates and increased ratings for these disabilities are the subject of the remand below, among other things).

According to a June 2005 VA outpatient treatment record, the Veteran was seen for an initial appointment with a history of right knee pain.  The Veteran reported intermittent right knee pain since that time that increased with activity.  The Veteran also reported that his left knee felt like it was coming out of the joint and it would get very painful.  X-rays of the knees revealed degenerative and possible post-traumatic changes.  

The record also contains a June 2005 private treatment record from Oviedo Orthopaedics.  According to this record, the Veteran reported chronic knee discomfort that was mainly in his left knee.  It was noted that the Veteran had excellent right knee flexion with extension within normal limits.  However, there was a loss of about 10 to 12 degrees of flexion on the left with good extension.  X-rays revealed a mild general loss of the overall right knee joint space with mild to moderate general hypertrophic peripheral osteophytic development.  There was also mild parapatellar hyperostosis and calcification of the menisci consistent with chondrocalcinosis, greater on the left than the right.  

Upon filing his claims, the Veteran was afforded a VA knee examination in October 2005.  The Veteran reported injuring his right knee during military service.  He indicated that it improved over time, but he continued to have problems with instability.  He reinjured his knee several years later and required surgery.  He reported that his knee felt pretty good after the surgery but his job became progressively more difficult as he was not able to put contact on his knees making it difficult to bend and squat.  The Veteran also reported flare-ups approximately once per week limiting his ability to bend the knee past 90 degrees.  Regarding the left knee, the Veteran reported that over time, he did all of his work on his left knee and he felt that this increased the pain and problems within his left knee.  The Veteran reported that the left knee was more symptomatic than the right.

Examination of the knee revealed the Veteran to walk with a painful gait with persistent flexion during the swing phase.  Range of motion of the right knee was extension to 10 degrees and flexion to 130 degrees.  Range of motion of the left knee was from 0 degrees extension to 130 degrees of flexion.  There was tenderness to palpation and a positive grind test on the right.  The right knee also had a healed surgical scar consistent with his previous open medial meniscectomy.  X-rays of the right knee revealed severe tricompartmental degenerative joint disease and X-rays of the left knee revealed moderate to severe tricompartmental degenerative joint disease.  The examiner diagnosed the Veteran with degenerative joint disease of the knees bilaterally with the right knee being status post remote history of injury and medial meniscectomy.  

The Veteran was afforded an additional VA examination of the knees in April 2010.  Examination revealed the Veteran's gait to be antalgic.  There was bony joint enlargement in the right knee with clicking, snapping and grinding.  Range of motion of the right knee was from 0 degrees extension to 125 degrees flexion and the left knee was from 0 degrees extension to 130 degrees flexion.  There was objective evidence of pain following repetitive motion that further limited flexion of the right knee to 120 degrees.  The examiner diagnosed the Veteran with degenerative joint disease of the knees bilaterally.  It was noted that this disability impaired the Veteran's occupational activities by causing problems with lifting and carrying, weakness and fatigue, decreased strength and lower extremity pain.  The Veteran reported that he was currently unemployed as a result of his service-connected knee disabilities.  In a January 2011 addendum, the examiner noted reviewing the Veteran's claims file and a copy of the Board's December 2009 remand.  The examiner did not suggest any changes in her prior findings.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to disability evaluations in excess of 10 percent for limitation of motion of either knee at any time during the pendency of his appeal.  The Veteran is currently rated as 10 percent disabled under Diagnostic Code 5010.  This code applies to arthritis due to trauma and instructs the rater to rate the Veteran under Diagnostic Code 5003 for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5261, a higher disability evaluation of 20 percent is assigned for limitation of extension of the leg to 15 degrees.  38 C.F.R. § 4.71a.  According to the June 2005 private evaluation, the Veteran had normal extension in the right knee and "good extension" in the left knee.  The October 2005 VA examiner concluded that the Veteran had extension to 10 degrees in the right knee and full extension to 0 degrees in the left knee.  The Veteran was also found to have normal extension in both knees upon examination in April 2010.  Therefore, the preponderance of the evidence demonstrates that he is not entitled to a disability evaluation in excess of 10 percent for limitation of extension of either knee.  

The Board has also considered whether the Veteran may be entitled to higher disability evaluations of either knee due to limitation of flexion.  Under Diagnostic Code 5260, a higher disability rating of 20 percent will be assigned for limitation of flexion of the leg to 30 degrees.  See 38 C.F.R. § 4.71a.  According to the October 2005 VA examination, the Veteran had flexion of both knees to 130 degrees.  The Veteran was subsequently found to have flexion of the right knee to 125 degrees and flexion of the left knee to 130 degrees upon examination in April 2010.  Therefore, the preponderance of the evidence of record demonstrates that a higher disability evaluation would not be warranted for limitation of flexion of either knee.  

As previously noted, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  However, the October 2005 VA examiner noted that the Veteran's flare-ups only limited his ability to bend the knee past 90 degrees.  There was no mention of additional limitation of extension.  The April 2010 VA examiner further concluded that following repetitive motion, pain only limited flexion of the right knee to 120 degrees.  Again, there was no finding of limitation of extension upon repetition due to pain.  As such, even when considering pain and functional impairment, the preponderance of the evidence of record demonstrates that higher disability evaluations based on limitation of motion are not warranted.  

The Board recognizes that the Veteran has submitted statements indicating that he has further limitation of motion upon repetition.  However, this assertion alone does not demonstrate entitlement to a higher rating.  Review of the objective medical evidence of record demonstrates that the Veteran has maintained a significant range of motion in both knees, and that even when considering additional limitation of motion due to pain and repetition, the Veteran's range of motion is far in excess of that required for a higher disability evaluation.  Therefore, these assertions alone fail to demonstrate entitlement to a higher disability evaluation.  

As a final matter, the Board notes that the Veteran's representative argued in a May 2011 statement that the April 2010 VA examination was inadequate since the examiner failed to give proper consideration to DeLuca by not indicating the degrees of motion where the Veteran exhibited pain.  However, this argument is without merit.  A review of the April 2010 VA examination report clearly indicates that the Veteran had additional limitation of right knee flexion to 120 degrees following repetition due to pain.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to initial disability evaluations in excess of 10 percent for limitation of motion of the right and left knee must be denied.

Extraschedular Consideration

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected limitation of motion of the knees are pain, limitation of motion, and impaired ambulation.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260-61.  The evidence does not suggest that the Veteran's knee disabilities adjudicated herein alone have resulted in marked interference with employment above and beyond that considered by the assigned disability evaluations or that there have been frequent periods of hospitalization.  The Board recognizes that the Veteran suffers occupational impairment as a result of his knee disabilities.  However, a degree of occupational impairment is inherent in his assigned disability evaluations for limitation of motion and instability.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted.  


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for limitation of motion of the right knee is denied.  

Entitlement to an initial disability evaluation in excess of 10 percent for limitation of motion of the left knee is denied.  


REMAND

If a claimant files a notice of disagreement and the RO does not issue a statement of the case (SOC), the Board must remand the claim so that an SOC can be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 19.26 (when timely notice of disagreement is filed, RO must reexamine the claim, determine whether additional review or development is warranted, and prepare a SOC).  In determining whether a claimant's statement constitutes a notice of disagreement, the Board construes the statement liberally.  Id. A notice of disagreement is defined as a written communication from the claimant or his representative that (1) expresses dissatisfaction or disagreement with an RO adjudicative determination and (2) a desire to contest the result. 38 C.F.R. § 20.201.

Here, as noted above, the RO established service connection for instability of the knees in April 2011, and in a May 2011 written brief presentation, the Veteran's representative argued, essentially, that earlier effective dates and increased ratings were warranted for these disabilities.  The Board construes this as a notice of disagreement with this RO decision.  An SOC should thus be issued.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  According to the April 2010 VA examiner, the Veteran had to quit his previous job as an electrician due to his knee problems.  The examiner also agreed that the Veteran suffered occupational impairment due to pain, weakness, fatigue, decreased strength and problems with lifting and carrying.  Therefore, since the record raises a claim of unemployability, the Board will remand this matter to the RO for further evidentiary development.  

Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for instability of the right knee (rated as 20 percent disabling), instability of the left knee (rated as 20 percent disabling), degenerative joint disease of the right knee (rated as 10 percent disabling), degenerative joint disease of the left knee (rated as 10 percent disabling), bilateral tinnitus (rated as 10 percent disabling) and bilateral hearing loss (rated as 0 percent disabling), for a combined disability evaluation of 60 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Even if, as here, a Veteran does not meet the required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extra-schedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  But as already alluded to, ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, especially on an extra-schedular basis, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that he is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15.

Regardless, the RO (or AMC), not the Board, needs to make this initial determination of whether an extra-schedular TDIU is warranted.

Accordingly, this derivative TDIU claim is REMANDED for the following additional development and consideration:

1. The AMC must prepare of a statement of the case pursuant to 38 C.F.R. §§ 19.26, 19.29, regarding the issues of earlier effective dates and increased ratings for the Veteran's service-connected bilateral knee instability.  The AMC must notify the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal to an adverse statement of the case must be filed in accordance with the requirements outlined in 38 C.F.R. § 20.202.

2. Determine whether to refer this derivative TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of a TDIU on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b) (rather than under § 4.16(a), since the Veteran does not have sufficient ratings for his service-connected disabilities).

3. If a TDIU is not granted, send the Veteran an SSOC and give him and his representative time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this derivative claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


